Citation Nr: 1635129	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-28 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial compensable disability rating for service-connected tension headaches.

4.  Entitlement to an initial compensable disability rating for service-connected left 3rd metatarsal stress fracture, resolved (hereinafter left foot disability)


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.



WITNESSES AT HEARING ON APPEAL

The Veteran & her Daughter


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran and her daughter testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The issues of entitlement to service connection for a right leg disability, to include as secondary to a service-connected back disability and entitlement to service connection for a left leg disability, to include as secondary to a service-connected back disability were raised by the record at the Veteran's February 2015 hearing before the Board, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a back disability, entitlement to an initial compensable disability rating for tension headaches and entitlement to an initial compensable disability rating for a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In February 2015 at her hearing before the Board and prior to the promulgation of a decision in this appeal, the Veteran requested to withdraw her appeal as to entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In February 2015, prior to the promulgation of a decision by the Board in this case, the Veteran requested to withdraw her appeal for service connection for hypertension before the undersigned Veterans Law Judge at a Travel Board Hearing.  This request was reduced to writing in the hearing transcript on record.  There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

ORDER

The appeal for entitlement to service connection for hypertension is dismissed.


REMAND

The Veteran initially applied for service connection for low back pain.  She indicated having served with the military police for six years and that she carried a 45 pound pack.  She believes that carrying a heavy ruck sack for long periods caused her current back disability.  See July 2012 Claim and February 2015 Hearing Transcript.

At a July 2013 VA examination, the Veteran reported treating back pain and muscle spasms "3-to-4" times per year with Motrin and muscle relaxants.  She indicated back surgery at L4-L5 for a "trapped nerve" in 2002 and additional surgery the following year in the same location.  X-rays of the thoracic spine showed kyphosis with midthoracic degenerative disc narrowing.  X-rays of the lumbosacral spine indicated mild right scoliotic curvature.   No other abnormality was present.  The examiner noted episodes of back pain in service, but concluded they had resolved and that a current back disability was less likely than not incurred in service.

At her hearing before the Board, the Veteran indicated pain in her spine started during service and that she had surgery at Walter Reed Army Medical Center in 1995.  She indicated having the same symptoms during service as she did prior to getting the surgery five years after discharge.  A post-service treatment record dated in October 1997 includes a MRI of the lumbar spine.  A previous laminectomy at L5 was noted along with mild degenerative disc disease at L4-L5.  Other records indicate the laminectomy took place in August 1995.

The duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4) (2015).  The Board finds that a remand is necessary to attempt to obtain records from Walter Reed Army Medical Center.  In addition, it is unclear whether records concerning the back surgeries the Veteran indicated having in 2002 and 2003 have been associated with the claims file.  As such, VA should request the Veteran provide authorization to obtain any records for any private treatment she has received for her back condition since service.

As to her claims for higher disability ratings, the most recent examinations of record took place in July 2013.  At that time, the Veteran indicated she had a migraine headache one to three times per year.  At her hearing in February 2015, the Veteran indicated she had headaches every day and the pain was constant.  As to her left foot, in July 2013, she indicated tenderness on palpation.  Painful motion was not shown.  A noncompensable rating was assigned based on mild symptoms.  At the February 2015 hearing, the Veteran claimed her foot swelled and she was in so much pain she had to wear slippers.

The evidence suggests a worsening of her headaches and the symptoms she experiences in her left foot since the July 2013 VA examinations. In claims for an increased rating, the current level of disability is most important.  The Board therefore finds that new examinations would aid in addressing the Veteran's claims.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Associate all updated VA treatment records with the electronic claims file. 

2.  Request that the Veteran identify any sources of private treatment for her back, headaches and left foot disability that do not already appear in the claims file and to authorize release of those records to VA, to include any related to back surgeries in 2002 and 2003. All requests and responses, positive and negative, must be documented in the claims file.  If the requested records are unavailable, the appellant should be so notified

3.  After securing the necessary authorization, request treatment notes and inpatient clinical records for the Veteran directly from Walter Reed National Military Medical Center in Bethesda, Maryland where she stated she underwent back surgery in 1995.  All requests and responses, positive and negative, must be documented in the claims file.  If the requested records are unavailable, the Veteran should be so notified.

4.  Following association of updated treatment records with the claims file, schedule the Veteran for a VA headaches examination to assess the current severity of her service-connected tension headaches.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

5.  Following association of updated treatment records with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of her service-connected left 3rd metatarsal stress fracture.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

If limitation of motion is indicated as a result of the left 3rd metatarsal stress fracture, range of motion testing should be performed for both feet.  The examiner should report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

It should be explained, to the extent possible, what symptoms are attributable to the Veteran's healed fracture.  If it is not possible to separate the effects of the healed fracture on the Veteran's overall foot condition from the effects of other foot disabilities that are not service-connected such should be stated.  A rationale must be provided for all opinions provided.

6.  After the above is accomplished, the AOJ should consider whether additional development is necessary in light of any new evidence, such as a new VA examination or opinion relating to the claim for service connection for a back disability.

7.  After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal are not granted to the fullest extent, the Veteran and her representative should be furnished a supplemental statement of the case and be given an appropriate  period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


